          Case 4:16-cr-00197-JM Document 35 Filed 04/28/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

V.                                   4:16CR00197-1

CORDALE MCDANIEL

                                            ORDER

       Pending is the Defendant’s motion to clarify his sentence and run his federal sentence

concurrently with a state sentence. Docket # 34. The motion is DENIED. Based on information

received from the Bureau of Prisons, on May 21, 2018, the Defendant was sentenced by the State

of Arkansas to a 10-year term of imprisonment in Pulaski County Circuit Court Case Number

60CR-15-1117 for Robbery. This Court’s 57-month sentence imposed on August 10, 2017 for

Felon in Possession of a Firearm was to run consecutively to the state term.

       IT IS SO ORDERED this 28th day of April, 2021.



                                                    _________________________________
                                                    James M. Moody Jr.
                                                    United States District Judge




                                                1
